Citation Nr: 1137220	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-16 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from November 1977 to September 1979.

This case came before the Board of Veterans' Appeals (Board) on appeal from  a rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2008 and January 2010  the Board remanded the appeal for additional development.  It has been returned for appellate consideration.


FINDINGS OF FACT

A chronic cervical spine disability did not manifest in service and arthritis of the cervical spine did not manifest within one year of discharge; cervical spine disability is unrelated to service.


CONCLUSION OF LAW

A chronic cervical spine disability was not incurred in or aggravated during service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

In December 2003 the Veteran submitted a petition to reopen the previously denied claim of entitlement to service connection for a cervical spine disability.  A letter dated in January 2004 discussed the evidence necessary to reopen his claim.  The Veteran was invited to submit or identify any other supportive evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

An April 2005 letter discussed the evidence necessary to support a claim for service connection.  The evidence of record was listed and the Veteran was told how VA would assist him.

In May 2006 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.

A June 2009 letter from the Appeals Management Center discussed the status of the Veteran's claim.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that identified treatment records have been associated with the claims file.  The record also includes service treatment records.  The Veteran has also been afforded a VA examination.  The Board finds that the examination is adequate in that the examiner reviewed the record, interviewed the Veteran, and performed an appropriate examination prior to providing his conclusions.  The report of record is thorough and consistent with contemporaneous treatment records, and provides the information necessary to decide the claim.  Neither the Veteran nor his representative has identified any additional evidence that might support the claim, and the Board is also unaware of any such evidence.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Analysis

As an initial matter, the Board notes that the Veteran is not shown to have participated  in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.  

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  VA may favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

Service treatment records show that in June 1979, the Veteran presented with neck pain of four days' duration.  He reported that he dove in the shallow end of a pool and hit his head.  The assessment was cervical sprain with spasm.  In July 1979 the Veteran underwent physical therapy.  

On discharge examination in August 1979, the Veteran's spine was noted to be normal.  The examiner did identify increased lumbar lordosis with spasm on percussion but made no comment referable to the Veteran's cervical spine.  At that time, the Veteran endorsed recurrent back pain, but specified that he referred to chronic low back pain of five to six months' duration.  

In January 1980 the Veteran submitted a claim of entitlement to service connection for residuals of a neck injury.  On VA examination in February 1980, he complained of stiffness and pain in all areas of his back.  The examiner noted that the Veteran incurred an injury to his neck in a July 1979 diving incident.  The Veteran stated that he wore a cervical collar for about one month.  He related that he still had occasional pain in his neck.  Physical examination of the head and neck was normal.  Range of motion was slightly restricted.  The examiner provided no diagnosis referable to the Veteran's cervical spine.

A September 1998 report by a chiropractor indicates that the Veteran was involved in a motor vehicle accident in April 1998.  He noted that the Veteran's head impacted the windshield strut and that subsequent complaints included headaches and pain between the shoulder blades.  The provider concluded that as a result of the accident the Veteran suffered cervical cranial syndrome, cervical brachial syndrome with evidence of disc compromise at C2 and C5, and cervical thoracic radiculopathy.  

In June 2000, M.M., M.D. supplied a report to the Office of Disability Determinations.  He noted that the Veteran had been in a motor vehicle accident in May 1989 as the driver of a semi when he rear ended another semi.  He reported neck pain following the accident.  Following examination, the diagnosis was cervical pain syndrome.  

During a July 2000 psychological evaluation for the purpose of adjudicating a Social Security Disability claim, the Veteran reported a motor vehicle accident in 1989.  

The Veteran was seen by a VA provider in August 2000 in order to establish primary care.  He reported that since a motor vehicle accident in 1989, he had experienced recurrent problems with posterior headaches and stiffness in his neck.  

A September 2002 VA X-ray report indicates narrowing of the neural foramina at the C3-4 level on the right.  A December 2003 VA outpatient record reflects an assessment of degenerative joint disease of the cervical spine.  A March 2005 VA treatment record notes degenerative joint diseases of the cervical spine.  

In an April 2005 statement the Veteran indicated that he had bone fragments in his neck from the injury in service.  He stated that the injury had been aggravated over the years.

X-rays in May 2006 revealed mild degenerative changes.

At his June 2007 hearing, the Veteran testified that he was with a group at a pool and he dove into the pool and hit bottom.  He related that he was rendered temporarily immobile and that he was taken to the emergency room by ambulance.  He indicated that he was treated for a sprain and told by the doctor that the numbness and paralysis was due to soft tissue swelling.  He stated that he wore a soft collar for a couple of weeks.  He noted that he went to sick call several times.  He asserted that the motor vehicle accident following service aggravated the previous injury.  

A VA examination was carried out in July 2009.  The Veteran's history was reviewed.  The examiner noted the diving incident in June 1979.  The Veteran stated that he began to have chronic pain in the mid 1980s, and that It had increased.  He also reported that he was involved in a motor vehicle accident in the late 1980s and sustained a neck injury at that time.  He endorsed recurrent posterior neck pain since the accident in 1989.  Following examination, the examiner stated that the Veteran's cervical condition was not caused by or a result of the same as seen in service, or the result of a service-related injury.  She noted that the Veteran was seen and treated for an acute cervical strain only, and had no neck complaints at the time of his discharge from service.  She indicated that a cervical spine X-ray was reported at that time.  She concluded that the current degenerative disc disease/degenerative joint disease was secondary to age and the motor vehicle accident following discharge from service.

Having carefully reviewed the record pertaining to this claim, the Board concludes that service connection is not warranted.  In that regard, the Board notes that there is a remarkable lack of credible evidence of pathology or treatment in proximity to service or within years of separation.  While the Veteran has stated that he was transported to an emergency room via ambulance following the diving incident and that he made several visits to sick call, the service treatment records do not support that contention.  Rather, they show that he first presented complaining of neck pain of four days' duration and that he was referred to physical therapy for evaluation.  A consultation sheet shows that he visited physical therapy several times and was found to have received the maximum benefit and discharged.  At the conclusion of physical therapy, there is no further record of complaint or abnormal findings pertaining to the Veteran's cervical spine.  Moreover, his separation physical examination revealed no finding suggestive of the currently claimed cervical spine disability.  Although he endorsed recurrent back pain, he specified to the examiner that his complaint pertained to chronic low back pain.  Physical examination revealed normal head and neck.  

The Board has reviewed the Veteran's statements with respect to symptoms during service and in the years following separation.  In determining whether statements by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board acknowledges that the Veteran is competent to diagnose and report on simple conditions, such as neck pain and associated symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board also acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless o flack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, there is certainly evidence of an in-service injury and evidence that he reported experienced occasional pain shortly after separation during the February 1980 VA examination.  However, there is an absence of any subsequent complaints of neck problems until motor vehicle accident in 1989.  At that time, the Veteran apparently reported neck pain as the result of the accident, and cervical pain syndrome was assessed.  Following another accident in April 1998 the Veteran was again assessed with diagnoses referable to his cervical spine.  At no time during treatment for these injuries did he mention a previous history of cervical spine complaints relating to his time in service.  Moreover, when he was seen for the purpose of establishing VA primary care in 2000, he again related the onset of neck pain to the initial motor vehicle accident and not to service.  

In light of this history, the Board finds that the Veteran's reported history of cervical spine symptoms since service is not credible.  The Board finds it particularly significant that, after sustaining additional injury in 1998, he reported the onset of his chronic neck problems to the 1989 accident rather than the in-service injury, which strongly supports the conclusion that the complaints reported in 1980 resolved.  The Board finds these statements, made directly to a health care provider during the course of receiving medical treatment immediately after sustaining an acute injury, to be more credible and persuasive evidence as to his history of symptomatology than statements offered several years later that his symptoms began in-service and continued thereafter.  Having found that there is no credible lay evidence of chronic symptoms during service or a continuity of symptoms since service, the Board further finds that the Veteran is not competent to otherwise suggest a link between the claimed disabilities and service.  See Jandreau.  The Board concludes that the etiology of these claimed disabilities is far too complex a medical question to lend itself to the opinion of a layperson.  

Finally, the Board notes that the VA examiner concluded that the Veteran's claimed cervical spine disability is not related to the acute cervical sprain documented in the service treatment records.  The Board notes that the examiner reviewed the claims file, including the service medical records, and discussed the relevant findings and the underlying rationale for her conclusions.  There is no indication that the examiner was not fully aware of the Veteran's medical history or that she misstated any relevant fact.  Therefore, the Board finds the report of the examination to be of great probative value regarding the Veteran's claimed cervical spine disability.

In summary, there is no credible evidence of a chronic cervical spine disability in service, and no credible evidence that this claimed disability is related to service.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a cervical spine disability, and the benefit of the doubt rule does not apply.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for a cervical spine disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


